IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :             No. 647 MAL 2014
                              :
               Respondent     :
                              :             Petition for Allowance of Appeal from the
                              :             Order of the Superior Court at No. 2927
          v.                  :             EDA 2013 filed June 24, 2014,
                              :             dismissing the Judgment of Sentence of
                              :             the Northampton County Court of
HENRY F. WORTHINGTON JR.,     :             Common Pleas at No.
                              :             CP-48-CR-0001981-2013 filed September
               Petitioner     :             30, 2013


                                       ORDER


PER CURIAM                                             DECIDED: November 20, 2014

      AND NOW, this 20th day of November, 2014, the Petition for Allowance of

Appeal is hereby GRANTED. The Order of the Superior Court is VACATED and the

matter is REMANDED to the trial court for the appointment of new counsel within 60

days of this order. New counsel shall assist Petitioner in his appeal to the Superior

Court. Petitioner's request for the issuance of a writ of habeas corpus ad proseqendum

is DENIED without prejudice to him to raise the matter in subsequent proceedings.